UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1421



KAREEMAH YASMINA BELL,

                                              Plaintiff - Appellant,

          versus


STACIE BELL,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01369-CHM)


Submitted: August 30, 2007                 Decided:   September 5, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareemah Yasmina Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kareemah Yasmina Bell appeals the district court’s order

dismissing her employment discrimination action for failure to

state a claim.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Bell v. Bell, No. 1:06-cv-01369-CHM (E.D. Va.

filed Mar. 30, 2007; entered Apr. 3, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -